UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

LISA MITCHELL, Case No. l:l7-cv-36l

Plaintiff, Black, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATION

Defendant.

This matter is before the Court on the parties’ Joint Stipulation for an Award of Attorney
Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc. 15). The
parties have stipulated and petitioned the Court to award attorney fees in the amount of
$6,500.00 and costs in the amount of $400.00 in full satisfaction and settlement of any and all
claims plaintiff may have under the EAJA in the above case. The parties have stipulated that
the award will satisfy all of plaintiffs claims for fees, costs and expenses under 28 U.S.C. §
2412 in this case. The parties acknowledge that any fees and expenses paid belong to plaintiff
and not her attorney and can be offset to satisfy any pre-existing debt that the litigant owes the
United States under Astrue v. Ratli`jj": 560 U.S. 586 (2010).

IT IS THEREFORE RECOMMENDED that the parties’ joint stipulation for an
award of attorney fees and expenses (Doc. 15) be GRANTED and that plaintiff be awarded

attorney fees and costs in the amount of $6,900.00.

Date: ,{QL 2( g 2 57 .
Karen L. Litkovitz

United States Magistrate Judge

UNITED STATES DISTRICT C()URT
SOUTHERN DISTRICT OF ()HIO

WESTERN DIVISION
LISA MITCHELL, Case No. l:l7-cv-36l
Plaintiff, Black, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF

SOCIAL SECURITY,
Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72Cb), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objectionsl If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance With this procedure may forfeit rights on appeal. See Thomas v. Am, 474 U.S. 140

(1985); Um'tea' States v. Walters, 638 F.Zd 947 (6th Cir. 1981).

